Morgan, J.,
dissenting. The intervenor was the lessor of the plantation. Upon the crop made thereon and the movables used in growing it, she had a privilege superior to the plaintiffs, who furnished the supplies. It is true that the property seized by the plaintiffs was bonded, and that the intervenor went on the bond. Still the bond represents the property, and upon the property her lien and privilege, superior to the plaintiffs’,,is, I think, incontestible. I am, therefore, of opinion that the district judge erred in dismissing the intervention. I therefore dissent from the opinion just pronounced.